DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 9, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021. In this reply, the Applicant withdrew claims 9 and 17. Claim 16 should also have been withdrawn because it is directed to Species 7 (shown in Figure 11) where band cords of different rigidities are used.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “W1 is a maximum ground contact width in the tire radial direction” (emphasis added). However, in lines 32 and 33 on page 8 of the clean version of the specification, it states that W1 is the maximum ground contact width in the tire lateral direction. See also Figure 4. This inconsistency renders the claim unclear. Specifically, it is not clear whether the use of “radial” rather than “lateral” was in error or if this was an intentional redefinition of W1. For purposes of examination, claim 1 will be interpreted as reciting that W1 is a maximum ground contact width in the tire lateral direction. Claims 2-8, 10-15, and 18 are rejected based on their dependency from claim 1.
Claim 7 recites “the transition region tolerating a change in angle of the plurality of belt cords”. It is unclear what is meant by “tolerating” in this context. For purposes of examination, and given what is shown in Figure 5, claim 7 will be interpreted as reciting that the angle of the plurality of belt cords changes in the transition region (as compared with the large-angle and small-angle regions).
This same issue also applies to claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2011-230538 (“Tanaka”), cited in an IDS.
Regarding claim 1, Tanaka discloses a pneumatic tire (see Figure 1 and paragraph 15 of the previously provided translation), comprising:
a carcass layer (the carcass layer 4; see Figure 1 and paragraph 16) mounted between a pair of bead portions (the bead portions 1; see Id.); and
two belt layers (the belt plies 5a and 5b of the belt layer 5; see Figures 1 and 2 and paragraph 17) disposed outward of the carcass layer in a tire radial direction (see Figure 1) in a tread portion (the tread portion 3; see Figure 1 and paragraph 15), the two belt layers each comprising a plurality of belt cords (the cords C; see Figure 2 and paragraph 17) inclined with respect to a tire circumferential direction (see Id.; note the tire circumferential direction PD), the plurality of belt cords of different of the belt layers being arranged in a criss-cross manner (see Figure 2);
c; see Figure 3 and paragraph 18) and an inclination angle β of the plurality of belt cords with respect to the tire circumferential direction at a belt end position (the angle θs; see Id.) satisfying a relationship 15° ≤ β < α ≤ 35° (see paragraph 19; the angle θc is 10-45°, preferably 25-35°, and the angle θs is 5-40°, preferably 20-30°, with the angle θc being greater than the angle θs; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Tanaka does not explicitly disclose a maximum ground contact length L1 and a ground contact length L2 satisfying a relationship 0.8 ≤ L2/L1 ≤ 1.0, where, with the pneumatic tire inflated to an air pressure of 240 kPa, loaded with a load 75% of standards-specified maximum load capacity, and brought into contact with a ground, L1 is the maximum ground contact length in the tire circumferential direction, W1 is a maximum ground contact width in the tire radial direction, and L2 is the ground contact length in the tire circumferential direction at a position 40% of the maximum ground contact width W1 from the tire center position outward in a tire lateral direction.
However, Tanaka does disclose that a belt reinforcing layer 6 can be provided above the belt layer 5. See Figure 7 and paragraphs 33-35. Also, given what is shown in Figures 2, 3, and 7, it should be recognized that the belt reinforcing layer 6 covers the central portion of the belt ply 5a in which the angle of the cords C with respect to the tire circumferential direction is larger.

In lines 14-26 on page 9 of the clean version of the Applicant’s specification, the Applicant discloses that providing a belt reinforcing layer 8 outward from a belt layer 7 in the tire radial direction, with the belt reinforcing layer 8 covering a large-angle region Ac of the belt layer 7, results in the claimed relationship between L1 and L2 being satisfied. Since the tire of Tanaka, as modified above, has this same structure (as well as the other structure required by claim 1), it is expected that Tanaka’s tire would have the properties claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(I).

Regarding claim 2, Tanaka discloses wherein a difference between the inclination angle α and the inclination angle β is 3° or greater (see paragraph 19, which states that θc - θs is 5-25°, preferably 5-10°).

claim 10, Tanaka discloses wherein the pneumatic tire is a tire for a passenger vehicle with an aspect ratio of 65% or less (see paragraph 37).

Regarding claim 11, Tanaka discloses
a belt reinforcing layer (the belt reinforcing layer 6; see Figure 7 and paragraphs 33-35) disposed outward of the at least one belt layer in the tire radial direction (see Figure 7 and paragraph 33), covering the at least one belt layer (see Figure 7); and
a rigidity of the belt reinforcing layer in the tire circumferential direction per unit width is higher in an inner region than an outer region in the tire lateral direction (see paragraph 35).

Regarding claim 12, please see the rejection of claim 2.

Regarding claim 15, Tanaka discloses wherein in the belt reinforcing layer, a cord count of band cords per unit width is greater in the inner region than in the outer region in the tire lateral direction (see paragraph 35).

Regarding claim 18, please see the rejection of claim 10.

Allowable Subject Matter
Claims 3-8, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Each of claims 3 and 13 recites that the at least one belt layer comprises a centrally located large-angle region where an inclination angle of the plurality of belt cords is in a range α ± 1° and a small-angle region2Art Unit: 1744Examiner: John J. DerussoSerial No.: 16/333,213Docket No.: 3138-773.PCT.US on a shoulder side where an inclination angle of the plurality of belt cords is in a range β ± 1°. Claims 3 and 13 also recite that a width of the large-angle region is 1/2 or greater of an entire width of the at least one belt layer and a width of the small-angle region is 1/8 or greater of the entire width of the at least one belt layer.
Tanaka fails to disclose this combination of features. Specifically, in Tanaka, the cords C do not have linear portions. Instead, the cords C are curved with a plurality of arcs that continue over the entire width of the belt layer 5. The purpose of this arrangement is so that the angle of the cord C continuously changes over the width of the belt layer 5 such that there is no portion where strain tends to concentrate, improving durability and other properties. See paragraph 20 and Figure 3.
In view of this teaching, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cords C of Tanaka to have linear sections. Without a linear section, there can be no large-angle region where an inclination angle of the plurality of belt cords is in a range α ± 1°, at least not over half or more of the width of the belt layer, as required by claims 3 and 13. This same reasoning also applies to the small-angle region.
The remaining prior art fails to disclose or render obvious all the features of claim 3 or 13 in combination with the features of the claims from which they depend.
Claims 4-8 and 14 contain allowable subject matter based on their dependency from claim 3 or 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774